OPINION OF THE COURT
Per Curiam.
Joseph A. Levy has submitted an affidavit dated December 9, *1612005, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Levy was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 9, 1986, under the name Joseph Albert Levy.
Mr. Levy is aware that the Grievance Committee is currently investigating two complaints against him concerning allegations of improper solicitation, failing to properly supervise his law office, and failing to maintain his attorney registration. He acknowledges his inability to successfully defend himself on the merits against charges predicated upon those allegations.
Mr. Levy avers that his resignation is freely and voluntarily tendered and he has not been subjected to coercion or duress. Although he is not represented by counsel, Mr. Levy is fully aware of the implications of submitting his resignation.
The resignation is submitted subject to any application which could be made by the Grievance Committee to direct Mr. Levy to make restitution and reimburse the Lawyers’ Fund for Ghent Protection, pursuant to Judiciary Law § 90 (6-a). He acknowledges the continuing jurisdiction of the Court to make such an order. Mr. Levy is aware that any order issued by the Court pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
Inasmuch as Mr. Levy’s resignation complies with all pertinent Court rules, it is accepted and, effective immediately, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, Miller, Schmidt and Crane, JJ., concur.
Ordered that the resignation of Joseph A. Levy, admitted as Joseph Albert Levy, is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph A. Levy, admitted as Joseph Albert Levy, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Joseph A. Levy, admitted as Joseph Albert Levy, shall promptly comply with this Court’s rules governing the *162conduct of disbarred, suspended and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Joseph A. Levy, admitted as Joseph Albert Levy, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if Joseph A. Levy, admitted as Joseph Albert Levy, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and he shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).